Citation Nr: 0913189	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 through July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include type 
II diabetes mellitus with retinopathy, evaluated as 40 
percent disabling; hypertension, evaluated as 10 percent 
disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling.

2.  The combined disability evaluation for the Veteran's 
service-connected disorders is 70 percent.

3.  The evidence of record does not demonstrate that the 
Veteran's service-connected disorders, in and of themselves, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, that disability must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability that is 
ratable at 40 percent or more and sufficient additional 
disabilities to bring the combined disability rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional cases, an extra-schedular total disability rating 
may be assigned on the basis of a showing of unemployability 
alone, even where the percentage standards set forth under 
38 C.F.R. § 4.16(a) are not met.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran is service-connected for the 
following disabilities:  type II diabetes mellitus with 
retinopathy, evaluated as 40 percent disabling; hypertension 
(previously with nephropathy), evaluated as 10 percent 
disabling; peripheral neuropathy of the right upper extremity 
evaluated as 10 percent disabling; peripheral neuropathy of 
the left upper extremity evaluated as 10 percent disabling; 
diabetic peripheral neuropathy of the right lower extremity 
evaluated as 10 percent disabling; and diabetic peripheral 
neuropathy of the left lower extremity evaluated as 10 
percent disabling.  The Veteran's combined disability 
evaluation is 70 percent.  See 38 C.F.R. §§  4.16(a), 4.25, 
Table I.  This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the Veteran from 
securing or following a substantially gainful occupation.
 
In this regard, the Board has considered the Veteran's 
educational and employment background.  In his February 2005 
application, he reported that he worked for 3M Corporation as 
a ship fitter and welder beginning in 1992.  He stated that 
he last worked on a full time basis in December 2001, at 
which time he reportedly became too disabled to continue 
working.  Payroll records and information obtained from 3M 
Corporation in May 2006 confirm that the Veteran was not 
working due to a long term disability.  This information, 
however, indicates that the Veteran continued to work until 
June 18, 2002.
 
Records obtained from the Social Security Administration 
(SSA) reflect that the Veteran has received disability 
benefits from the SSA.  Treatment records contained in the 
SSA claims file reflect that the Veteran was followed by a 
private physician, Dr. N. Chandramohan, for diabetes mellitus 
from September 2000 through April 2002.  Although these 
records indicate that the Veteran's diabetes was initially 
poorly controlled from September 2000 through November 2000, 
subsequent records reflect that the diabetes was well-
controlled.  The records do not reflect any periods in which 
the Veteran was unable to work.

SSA records also reveal that the Veteran was diagnosed in 
February 2002 with degenerative joint disease in his left 
knee.  He underwent surgery in February 2002 for a total left 
knee replacement.  The surgery and private follow-up care was 
provided by Dr. Brian K. Ellefsen.  Post-operative treatment 
records from Dr. Ellefsen through May 2002 indicate that the 
Veteran continued to experience limited range of motion of 
his left knee with reported pain on motion.  These records, 
however, do not reflect any opinions relating the Veteran's 
left knee degenerative joint disease to the Veteran's 
service-connected diabetes mellitus or to any other service-
connected disorder.

An April 2002 treatment record from Dr. Chandramohan 
references the Veteran's total left knee replacement surgery, 
however, does not contain an opinion relating any left knee 
disorder to the Veteran's diabetes mellitus.

A May 2002 Physical Residual Functional Capacity Assessment 
performed by the SSA concluded with a primary diagnosis of 
degenerative joint disease of the left knee with a secondary 
diagnosis of morbid obesity.  In June 2002, the SSA issued a 
disability determination finding that the Veteran was 
disabled as of December 2001 with a primary diagnosis of 
"osteoarthritis and allied disorders."

In November 2005, Dr. Ellefsen provided VA with a letter in 
which he stated that the Veteran was experiencing decreased 
range of motion of the left knee due to arthrofibrosis which 
was attributed to his insulin-dependent diabetes mellitus.  
Dr. Ellefsen opined that "it is well documented and very 
common for [arthrofibrosis] to occur after trauma, after 
surgery to a joint and idiopathically to a joint, due to 
hypermetabolic state that [the Veteran] is placed in with his 
diabetes."

In July 2006, the Veteran underwent a comprehensive VA 
examination which focused upon his various service-connected 
disorders, as well as his left knee.  The claims file was 
reviewed by the examiner in conjunction with the examination.  
Specifically regarding the left knee, a physical examination 
revealed tenderness medially and laterally at the left knee 
joint line.  Decreased range of motion was noted in the left 
knee of -20 degrees of extension and up to 85 degrees of 
flexion.  Based upon the examination, the examiner diagnosed 
status-post left total knee replacement with arthrofibrosis 
postoperatively.  The examiner acknowledged Dr. Ellefsen's 
opinion relating that disorder to the Veteran's diabetes.  
However, upon consultation with the orthopedic staff at the 
VA medical center and medical internet research, the examiner 
concluded that the Veteran's arthrofibrosis was not, as 
likely as not, related to his service-connected diabetes.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

In contrasting these opinions, the Board is cognizant that 
the United States Court of Appeals for Veterans Claims 
(Court) has stressed that "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).
In this case, the November 2005 nexus opinion provided by Dr. 
Ellefsen is not supported by the treatment records in the 
claims file.  The treatment records of Dr. Chandramohan, who 
followed the Veteran for his service-connected diabetes 
mellitus, do not provide any opinion relating the Veteran's 
left knee disorder to his diabetes.  Although Dr. Ellefsen 
maintained in his November 2005 opinion that a relationship 
between arthrofibrosis and insulin-dependent diabetes 
mellitus is "well-documented" and "very common," it is 
compelling that independent research performed by the 
examiner and consultation with orthopedic staff led the 
examiner to conclude that no such relationship exists.
 
Based upon the foregoing, the Board finds that the evidence 
does not support the Veteran's contention that his service-
connected disabilities, in and of themselves, are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  Even assuming that the 
Veteran's overall disability picture renders him 
unemployable, the evidence of record indicates that his 
unemployability status would not have resulted but for his 
nonservice-connected arthrofibrosis condition in his left 
knee.

The Board is aware of the Veteran's difficulties in seeking 
employment as well as his concern that his service-connected 
diabetes mellitus and neuropathy render him less desirable to 
prospective employers.  His contentions in this regard are 
evident from his August 2006 Substantive Appeal.  
Nonetheless, the fact that a veteran is unemployed or is 
experiencing difficulty in obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he is able to find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence does not 
support the Veteran's contention that his service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the Veteran is free 
to reopen his claim at any time.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for TDIU in a May 2006 notification letter.   In a 
separate March 2006 letter, the Veteran was also notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, private 
treatment records, and VA medical center treatment records 
have been obtained.  Additionally, he was afforded a VA 
examination in July 2006 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to TDIU is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


